UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT ()F WASHINGTON

MARLENA ROSS, on behalf of herself and

others similarly situatcd, Civil Action No. 2:18-cv-0136?`-BJR
Plaintiffs,
V.
PACIFIC MARITIME ASSOCIATION ORDER GRANTING PLAINTIFFS’
(“PMA”); JOINT PORT LABOR MOTION TO REMAND

RELATIONS COMMITTEE (“JPLRC”);
SSA MARINE, INC.; ELI BOHM; and
D'AMIEN BRESSLER,

Defendants.

 

 

I. INTRODUCTION

Plaintiff Marlena Ross, a longshore worker, filed a lawsuit in King County, Washington,
alleging that Defenda:nts violated Washington state laws against pregnancy discrimination, sex
discrimination, and hostile work environment Defendants removed the case to federal district
court by asserting that at least one of Ross’s claims arises under, or requires an interpretation of,
a collective bargaining agreement (CBA), and that such claims trigger this Court’s federal
question jurisdiction and preempt state law claims. Ross opposes the removal and Defendants’
justification for it, so now moves this Court to remand the case back to state court. Having

reviewed the parties’ submissions, the record of the case, and the relevant legal authority, the

Court grants Ross’s motion and remands the case. The reasoning for the Court’s decision
follows.
Il. BACKGROUND
A. Factual Background

Plaintiff Marlena Ross has been employed as a longshore worker in Washington since
2006. Compl., ECF No. 1-2 at1| i.l.

There are flve defendants Defendant Paciflc Maritime Association (“PMA”) is an
association of shipping and warehouse companies incorporated in California that operates in
Washington, including the ports of Tacoma and Seattle. Id. at 11 1.2. Defendant Joint Port Labor
Relations Committee (“JPLRC”) is an unincorporated Washington Labor Association. Id. at1[
l.3. Defendant SSA Marine, Inc. (“SSA Marine”) operates shipping terminals in Washington
and employs longshore workers, including Ms. Ross. Id. at 1| 1.4. SSA Marine is a member of
PMA and had one or more representatives on the JPLRC. Id. Defendants Eli Bohm and Darriien
Bressler were managers for SSA Marine. ld. at 1|11 1.5, 1.6.

A CBA known as the Pacifzc Coast Longshore and Clerks Agreement (“PCL&C`A”)
exists between Washington longshore workers and the Defendants who employ them.
Defenda;nts attached a current version of the PCL&CA to their notice of removal. ECF No. 1-4.

In her complaint, Ross alleges that Defendants engaged in sex discrimination and
pregnancy discrimination, and created a hostile Work environment, all in Violation of Washington
law. ECF No. l at il l. Longshore workers advance in seniority based on hours worked. Ross
asserts that Defendants discriminatorily changed how “hours worked” were counted. fd. at 1[1|

2. l 8 t_o 2.21. Similarly, assignment criteria for “light duty” unfairly excluded Women who

became pregnant, which forced women to take leave from work to avoid having to perform

heavy labor. Id. at 1111 2.22 and 2.23. These and other practices, Ross claims, resulted in lost
wages and emotional distress Id. at 1[ 6.l.

Ro ss further alleges that after she became pregnant in 2009, she miscarried because she
felt she had to continue performing the longshore jobs involving heavy work so that she could
continue being assigned any work. Id. at 111[ 2.23 to 2.30. When she became pregnant again in
the summer of 2010, her doctor restricted her from performing work involving heavy lifting Id.
at 1 2.31. Since PMA did not offer her light duty assignments she Stopped working altogether
during her second pregnancy Id. at1l 2.32. Ross’s daughter was born in April 2011 and she
returned to work four months later. ld. at 1| 2.34. She did not receive credit towards “hours
worked” during her pregnancy-related absence, and as a result dropped in the order of merit for
advancementl Id. at 111 2,35 and 2.36. Once back at work, Ross alleges that she had no access to
a lactation room at work to express milk. Id. at 11 2.37.

Ross alleges that this scenario replayed itself following the pregnancies and births of her
Second and third children in 2014 and 2016. Id. at 1[1] 2.42 to 2.54. Ross did not receive credit
for pregnancy-related hours not worked, was often not assigned light duty, and therefore lost
opportunities to advance in seniority. !d. She also was not provided adequate facilities and
accommodation to express milk at work. Id. at 111| 2.44 to 2.75. These work conditions allegedly
resulted in health problems, stymied career advancement compared to her male co-workers,
retaliation, and a hostile work environment Id, at 111 2.?`0, 2.'?1, 2.76, 2.7'?, 2.'78 to 2.84.

Ross brings her complaint not just for herself but also on behalf of a potential class of at
least 100 similar longshore workers employed by Defendants in Washington, “including over 45
workers who became pregnant andfor took leave from work to recover from birth and care for an

infant between August ], 2008 and August 6, 2018.” Id. at1| 3.2. Ross asserts that this class

Shares common questions of fact and law, including causes of action for violations of the
Washington Law Against Discrimination, RCW 49.60, er seq.; the Washington Family Leave
Act, RCW 49.78, et seq. and the Healthy Starts Act, RCW 43.10, et seq.

B. ProccduralBackground

Ross filed her complaint in King County Superior Court on August 10, 2018. ECF No.
l-2. Defendant PMA filed a notice of removal to federal court for the Western District of
Washington on September l4, 2018 (ECF No. l). PMA noted that all Defendants through
counsel consented to removal, Id. at 1[ 5. Defendants argue that federal law preempts at least
one of Ross’s claims, thus invoking this_ Court’s federal question jurisdiction.

Ross filed a motion to remand on October ll, 2018 (ECF No. 7), arguing that removal to
federal court was improper because she had only pleaded state law claims and had avoided
making any claims that would have invoked federal jurisdiction The motion to remand is now
ripe for the Court’s decision.

III. DISCUSSION
A. Standard of Review on Motion to Remand

Removal requirements should be strictly construed. Gaus v. Mi!es, Inc., 980 F.2d 564,
566 (9th Cir. 1992). A removing party bears the burden of establishing federal jurisdiction and
must overcome a “strong presumption” against removal. Abrego Abrego v. The Dow Chem. Co. ,
443 F.3d 6?6, 685 (9th Cir. 2006); G'aus, 980 F.2d at 566. Federal jurisdiction “must be rejected
if there is any doubt as to the right of removal in the first instance.” Gaus, 980 F.2d at 566. If at
any time before final judgment it appears that the federal district court lacks subject matter
jurisdiction, “the case shall be remanded” to state court. 28 U.S.C. § 1447(0); see also Duncan v.

S:ue:z£e, ?6 F.3d 1430, 1435 (91h Cir. 1996).

B. The Scope of Preemption under Labor Management Relations Act § 301

Federal district courts have original jurisdiction over “all civil actions arising under the
Constitution, laws, or treaties ofthe United States.” 28 U.S.C. § 1331. Ifa civil action filed in
state court includes a claim allegedly “arising under” federal law, a Defendant may remove the
case to federal district court. 28 U.S.C. § 144l(b).

Claims under the Labor Management Relations Act (LMRA) “arise under” federal law.
Because of an interest in national uniformity in federal labor laws, LMRA § 301 provides that
“[s]uits for violation of contracts between an employer and a labor organization representing
employees in an industry affecting commerce . . . may be brought in any district court of the
United States having jurisdiction of the parties. 29 U.S.C. § 185(a). Cases interpreting the
LMRA have emphasized the need for uniformity: LMRA § 301 ought to be understood “as a
congressional mandate to the federal courts to fashion a body of federal common law to be used
to address disputes arising out of labor contracts.” Kobold v. Good Samari'tan Regiona! Medfcal
Cenrer, 832 F.3d ]024, 1032 (9th Cir. 2016), quoting Allfs-Chalmers Corp.- v. Lueck, 4?`1 U.S.
202, 209 (1985).

When federal question jurisdiction is triggered in LMRA § 301 cases, state law claims
are preempted. Koboi'd, 832 F.3d at 1032; Burnsi'a'e v. Ki'ewi`t Pac. Corp., 491 F.3d 1053, 1059
(9th Cir. 200?).

C. Whether Ross’s State Law Claims are Preempted

Defendants argue that preemption applies because Ross’s complaint includes federal
claims disguised as state claims, in that several of her discrimination claims are really rights
provided by the CBA or at least require an interpretation of some of the CBA terms. Ross, on

the other hand, moves to remand`, asserting that resolution of the issues at the heart of her

complaint_that Defendants discriminated against her based on her gender and failed to provide
reasonable accommodations for her pregnancy-related requests-are grounded in Washington
state law and do not depend on provisions of a CBA.
1. Schurke Test

The resolution of Ross’s motion to remand turns on whether her claims are preempted by
the LMRA. The Ninth Circuit uses the two-part Schurke test, building on the Bumsz'de test that
preceded Schurke, to determine when state law claims are preempted by LMRA § 301. See
A!aska Az`rlz`nes v. Schurke, 898 fj`.3d 904 (9th Cir. 2018); Matson v. United Parce! Servfce, Inc.,
840 F.3d1126, 1132-33 (9th Cir. 2016);K0b01d, 832 F.3d at 1032-34; Burnside, 491 F.3d at
1059-1060.

The parties agree to the Schurke framework but differ on the outcome of its application.

2. Whether the Claims “Arise[ ] Entirely from” a Right or Duty of a CBA

in the first prong of the Schurke test, courts evaluate the legal character of a claim to
determine Whether it “arises entirely from” a right or duty in a CBA. l'd. at 920-21. If the CBA
is the “only source” of the right the plaintiff seeks to vindicate, the claim is a CBA dispute and is
preempted fd. Stated another way, the first prong of the test considers “whether a particular
right inheres in state law or, instead, is grounded in a CBA.” Burnside, 491 F.3d at 1060. The
rationale for this requirement is to prevent end-runs around negotiated-for CBA arbitration
promises by relabeling as tort suits “actions simply alleging breaches of duties assumed in
collective bargaining agreements.” Lt'vadas v. Bradshaw, 512 U.S. 10'?, 123 (1994).

Defendants assert that Ross’s claims meet the first Schur)'ce test of “aris[ing] entirely
from” a right or duty of a CBA by citing extensive excerpts from Ross’s complaint that mention

CBA provisions for longshore worker advancement and eligibility for light duty assignments

They argue that these show “how dependent Plaintiff’s claims are on the CBA, or the policies
and practices under it.”

Defendants’ argument misses the mark. Without analyzing any specific examples,
Defendants assert that the complaint’s mention of the CBA and its terms mean that Ross is
asserting contractual entitlement-to rights or duties under the CBA. But a complaint’s mention
of CBA-d`efined rights by itself does not trigger preemption Livadas, 512 U.S. at 125. Instead,
preemption is triggered when a state law claim is founded on a right grounded in a CBA.
Matson, 804 F.3d at 1133.

Claims based on contractual rights under the PCL&CA CBA are simply not at issue here.
Instead of asserting contractual rights based on the CBA, Ross’s complaint alleges
discrimination based on her gender and pregnancy status in violation of Washington state law.
Because these claims are derived from state law, preemption is not warranted “[I]t would be
inconsistent with congressional intent under [§ 301] to preempt state rules that proscribe conduct,
or establish rights and obligations, independent of a labor contract.” Lueck, 4'?'l U.S. at 2 l3.

More specifically to Ross’s claims, the right not to work in a gender-based hostile work
environment is a “nonnegotiable-state-law right [] . . . independent of any right established by
contract.” Matson, 840 F.3d at l l33, quoting Lueck, 471 U.S. at 213. Ross, like the plaintiff in
Matson, alleged that her work environment was systematically unfavorable and hostile to women
in violation of state ]aw, and did not challenge whether she met CBA-detined criteria for work
assignments Defendants do not address these holdings from Matson or Lueck. That the Ninth
Circuit has specifically held gender-based discrimination claims to be firmly grounded in state
law and not in contract (CBA or otherwise) undermines Defendants’ assertion that Ross’s

gender-based claims arise under the CBA. Since “Section 301 does not preempt claims to

vindicate such nonnegotiable state law rights,” Davz'cs v. Premi'er Chemfcafs, Inc., 50 Fed.Appx.
811, 812 (9th Cir. 2002), Defendants’ challenge fails.1
3. Whether the Claims “Substantially Depend” on an Interpretation of a CBA

According to the second prong of the Schurke test, even if a claim passes the first prong
of not arising entirely from a CBA, state law claims will still be preempted if litigating the claim
“substantially depends” on an interpretation of a CBA that would be more properly adjudicated
using the CBA’s grievance and arbitration provisions. Schurke 898 F.3d at 921. The rationale
for preempting claims that require interpretation of a CBA is to preserve “a central tenet of
federal labor-contract law . . . that it is the arbitrator, not the court, who has the responsibility to
interpret the labor contract in the first instance.” Lueck, 421 U.S. at 220.

Defendants first argue that this interpretation requirement is met by asserting that there is
an active dispute about how to interpret the CBA provisions for promotion, hours credit, and
qualification for light-duty assignments Resolving this dispute hinges on the legal standards for
what it means to “interpret” a CBA. Claims are not preempted if they involve merely “l`ooking
to” versus “interpreting” CBA terms. Ma!son, 840 F.3d at l 132, citing Btrm.s'i'de, 491 F.3d at
1060. “Interpretation” is construed narrowly. Schurke 898 F.3d at 921. It means more than
“‘consider,’ refer to,’ or ‘apply.’” Balcorta v. Twen£fe!h Century-Fox Ft`t'm Corp., 203 F.3d
l 102, 1108 (9th Cir. 2000]. A “hypothetical connection between the claim and the terms of the
CBA” is not enough; rather, adjudication of the claim must require interpretation of a provision
of the CBA in order to trigger preemption Cramer v. Consol, Frei'ghrways, Inc., 255 F.3d 683,

639 (9th Cir. 2001) (en banc) (emphasis added).

 

1 Since Ross’s claims do not arise from a CBA, they most certainly do not “arise[] entirefy_)?'om" a CBA as our
higher Court requires to trigger preemption Sc}`wrke, 898 F.3d at 920-21 (emphasis added).

8

Given the exacting standards for what it means to “interpret” CBA terms, the Court finds
that there is no dispute about the CBA provisions that requires interpretation Ross is correct in
arguing that her complaint “makes no assertions regarding the meaning of those terms [of the
CBA],” such as whether she met the CBA’s listed requirements for light duty or criteria for
advancing to a higher longshore worker status. The mere mention of CBA provisions in Ross’s
complaint does not mean the terms are subject to different interpretations, and Defendants’ vague
references to the parties’ “understanding” of CBA terms fail to meet the requirement that
“interpretation” is required

In filings before this Court, no parties point to any terms of the CBA whose interpretation
would resolve Ross’s discrimination claims. The Court upon its own analysis of the iii-page
complaint could not identify any dispute about the meaning of any of the CBA’s provisions.
Thus, the string of cases cited by Defendants about disputes that actually did hinge on the
interpretation of CBA terms only serves to highlight how those cases differ from the present
case. For example, in Si'!va v. USP Reddaway, the court found the claims preempted because the
crux of the dispute was how to interpret the CBA’s terms aboutjob qualification and seniority
when the plaintiff asserted that he should qualify for a position as a long-distance driver as a
reasonable accommodation for his shoulder pain. 2017 WL 21 17397 (N.D. Cal. May 15, 201'?).
Similarly, in Bachi`h'a v. Pac. Be!! Tel. Co. , the court found that preemption was warranted
because the crux of the dispute was the plaintiffs eligibility for promotion under the seniority
and transfer provisions ofa CBA. 2002 WL 2765689 (E.D. Cal. 2007). Unlike the present case,
interpretation of CBA terms was at the heart of these cases.

Next, Defendants argue that Ross’s claims substantially depend on the interpretation of a

CBA because a discrimination case such as this will almost certainly involve Defendants’

defensive reliance on the CBA to show that they had non-discriminatory reasons for their
conduct -In this way, their argument goes, the outcome of the claim “substantially depends” on
how the CBA is interpreted Defendants cite cases supporting this view, including Audette v.

IL WU, which held that state law claims are “preempted because resolution of the [state]
discrimination and retaliation claims turns on defendant’s offer of a legitimate nondiscriminatory
reason requiring interpretation of the collective bargaining agreement.” 195 F.3d 110'?', 1113
(9th Cir. 1999).

This Court finds Audette inapposite. First, the scope of what the Ninth Circuit means by
“interpretation” has been narrowed since Audette. In Cramer, decided in 2001 two years after
Autiette, the Ninth Circuit clarified its § 301 preemption principles and reined in its prior cases
that took an expansive view of what counted as “interpreting” CBA terms. 255 F. 3d at 693.
“To the extent our prior cases heid or implied that preemption was proper because of the mere
possibility that the subject matter of the claim was a proper subject of the collective bargaining
process, whether or not specifically discussed in the CBA, we today hoZd such statements to be
an incorrect articufation of § 301 preemption principles [emphasis added]. A State law claim is
not preempted under § 301 unless it necessarily requires the court to interpret an existing
provision of a CBA that can reasonably be said to be relevant to the resolution of the dispute.”
Cramer`, 255 F.3d at 693.

Second, Cramer and its progeny thwarted the ability of a defendant to trigger preemption
with an affirmative defense. Although it did not explicitly address its prior holding in Aua’ette,
the Ninth Circuit held that in deciding whether a claim requires “interpretation” of a CBA, courts
should focus on the contents of a plaintist complaint and not allow the kind of defensive

triggering of preemption that Audette seemingly permitted “As explained in Cramer, the

10

plaintiffs claim is the touchstone for the preemption analysis, and ‘the need to interpret the CBA
must inhere in the nature of the plaintiffs claim’ to trigger preemption . . . . [D]efensive reliance
on the terms of the CBA, mere consultation of the CBA’s terms, or speculative reliance on the
CBA will not suffice to preempt a state low ciaim.” [emphasis added]. Humble v. Boeing Co.,
305 F.3d 1004, 1008 (2002); see also Sprewet'i v. Goicien State Worriors, 266 F.3d 979, 991 (9th
Cir. 2001) (defensive reliance on CBA terms is insufficient to trigger preemption).

Third, and finally, the cases are factually distinguishable Unlike Ross, the plaintiff in
Audette claimed that the defendant discriminated by failing to comply with a settlement
agreement that had expressly incorporated terms of an underlying CBA, such that interpreting
the CBA was necessary to resolve the claim. Auo'ette, 195 F.3d at 1112. By contrast,
interpreting a CBA is not required for the resolution of Ross’s claims.

Since “the matter at hand can be resolved without interpreting the CBAs,” Bumside, 491

F.3d at 1058-59, preemption is not warranted.2

IV. CONCLUSION
Defendants have not met their burden to justify removal. Ross’s claims of gender-based
discrimination arise entirely under Washington state law, not a collective bargaining agreement,

and the claims do not “substantially depend” on an interpretation of a CBA. The claims thus

 

2 Since the Court finds that none ofthe claims here invoke federal question jurisdiction, we need not address the
issue briefed by the parties about whether purely state-law claims should also be swept in with federal law claims by
operation ofthe "complete preemption” doctrine for LMRA § 301 cases. “Complete preemption” is an exception to
the “well-pleaded complaint rule” that a plaintiff is “the master of the clalm” and can choose to avoid federal
jurisdiction by exclusive reliance on state law, “Once an area of state law has been completely pre-empted, any
claim purportedly based on that preempted state law is considered, from its inception, a federal claim, and therefore
arises under federal law,” Coterpi!ior inc. v. Wt‘iiioms, 482 U.S. 386, 392 (198'1'). This applies in LMRA § 301
cases “when resolution of a state-law claim is substantially dependent upon analysis of the terms of an agreement
made between the parties in a labor contract.” Motson, 840 F.3d 1132, citing Lueck, 4?1 U.S. at 220.

11

lack federal question jurisdiction and will be remanded to state court. Accordingly, Ross’s
motion to remand is GRANTED.

Dated this lOth day of January, 2018.

/G:,£Lat.¢l+ -€M~l-@L t ¢\.

Barbara Jacobs Rothstein
U.S. District Court Judge

12

